I further certify that in the same proceedings Helena Craig, the wife of said bankrupt, was examined as a witness before me at the Instance of said creditor, and that the following is a summary of the evidence upon the points to be submitted to the court: The said Helena Craig on her examination testified as follows: “Q. 3575 — Do you mean to say that you paid $6,000 for the entire property (State St property) • A. — There was a mortgage on the property when I bought the lots. I paid between $12,000 and $13.000 for the property; that includes the mortgage upon the property which I afterwards paid. Q. 3576 — Was there any mortgage on the property at' the time you procured the subsequent mortgage on the property? (Question objected to. Question to be certified.) Q. 3577 — After your purchase of the property, did you give a mortgage upon it? A. — I did. Q. 3578 — To whom? (Objected to.) A. — To Mr. Corning for $7,000. Q. 3579 — Did you use that money to pay off the first mortgage? A. — No, sir. Q. 35S0 — What did you use that money for? (Objected to. To be certified.) Q. 3603 — Now please state the reason if you know, why the conveyance of this property was first, made to your husband and not to yourself? (Question objected to.)”